Exhibit 10.3


SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933 (THE “1933 ACT”), OR ANY STATE OR PROVINCIAL SECURITIES ACTS AND ARE BEING
OFFERED AND SOLD IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS
OF THESE ACTS.  SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR
OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED UNDER THE APPLICABLE PROVISIONS
OF THE 1933 ACT, STATE OR PROVINCIAL SECURITIES ACT OR ARE EXEMPT FROM SUCH
REGISTRATION.  THESE SECRUITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
SECURITIES AND EXCHANGE COMMISSION (“SEC”) OR BY ANY STATE OR PROVINCIAL
SECURITIES ADMINISTRATION OR REGULATORY AUTHORITY NOR HAS THE SEC OR ANY STATE
OR PROVINCIAL SECURITIES ADMINISTRATION PASSED UPON THE ACCURACY OR ADEQUACY OF
THIS AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.


CELSIUS HOLDINGS, INC.
COMMON SHARES SUBSCRIPTION AGREEMENT




TO:   CELSIUS HOLDINGS, INC. (the "Corporation")
          140 NE 4th Avenue, Suite C, Delray Beach, Florida 33483


The undersigned (hereinafter referred to as the “Purchaser”) hereby irrevocably
subscribes for and agree to purchase from the Corporation 245,096  shares of
Common Stock of the Corporation for the total consideration $25,000 (Twenty Five
Thousand Dollars) representing a subscription price of US $ 0.102 per share.


EXECUTED by the Purchaser this 15th day of February, 2008


/s/ Steven C. Haley                                           
Stephen C. Haley




REPRESENTATION OF PURCHASER:


1.  
The Purchaser represents that the number of shares of common stock or securities
convertible into shares of common stock of the Corporation presently owned
(beneficially, directly or indirectly) by the Purchaser are as follows:



 
     Shares of common stock:   26,744,926



 
     Securities Convertible into shares of common stock: 4,680,362



2.  
The Purchaser represents that the Purchaser is an Insider of the Corporation.





/s/ Steven C. Haley                                           
Stephen C. Haley






ACCEPTANCE:   The Corporation hereby accepts the above subscription.


CELSIUS HOLDINGS, INC.                  Dated:   February 15, 2008

 


Per:           /s/ Jan Norelid                                
Jan Norelid, CFO

